DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/13/2022 has been entered.
Applicants' arguments, filed 06/13/2022 and 06/28/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Claim Rejections - 35 USC § 103—Previous
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1) Claims 1-3, 12-14, 18, 34-37, 44, 51-53 remain rejected under 35 U.S.C. 103 as being unpatentable over Ortega et al., (US 6,322,776) in view of Dailymed (Coppertone Defend and Care Oil Free lotion, pub. Dec. 2015), Blake et al., (WO 2001/03663) and Tamarkin et al., (US 2016/0101051).
Ortega et al. teaches “anhydrous compositions that are useful as UV-light screens for mammalian skin” (Abstract)(clms. 13 and 17).
The compositions include active agents, e.g. 2-ethylhexyl pmethoxycinnamante and oxybenzone (col. 2, lines 2-4).
The UV-light screens or sunscreens are solvated in C1-C4 alcohols, wherein the “alcohol vehicle ranges from about 10 to about 90 weight percent . . . of the composition” (col. 3, lines 54-56) (clm. 17-18, 50-51).
The compositions are taught to be “sprayable, for example from a pressurized or unpressurized spray bottle” (col. 9, lines 10-13, wherein the “[p]ressurized spray bottles include conventional aerosol spray containers comprising an air, hydrocarbon or halocarbon propellant” (Id at lines 24-27).  Here, the container is reasonably expected to maintain a minimal amount of pressure until substantially all of the formulation in the package is expelled, as per claims 2, 35.
The compositions are also taught to comprise “film formers . . . propellants . . . skin-conditioning agents (emollients . . . foam boosters . . . viscosity increasing agents” (col. 7, lines 20-24) (clms. 17, 50).  Note: applicant’s specification states, “the film forming agent (gellant) is a thickening agent for thickening alcohol-based solutions” (Specification at p. 22, para. [00118]).  Since the prior art formulations comprise film formers, as well as viscosity increasing agents, the prior art formulations read on a gel, as claimed.

Ortega does not teach octyldodecyl/glyceryl hydroxyl stearate dilinoleate dimethicone copolymer, fumed silica, or where the propellants are nitrous oxide, or isopentane or isobutene, or mixtures.

Dailymed teaches a sun screen lotion, Coppertone Defend and Care Face Oil Free SPF 30, comprising polyester-27 (octyldodecyl/glyceryl hydroxyl stearate dilinoleate dimethicone copolymer), beeswax (clm. 54), acrylates/C10-30 alkyl acrylate crospolymer (clm. 54-55) (see Inactive ingredients, 1st page).
Blake et al. teaches “an alcohol-based sunscreen formulation being a spray or a gel comprising a hydrophobic fumed silica” (Abstract).  Blake et al. “discovered that a hydrophobic fumed silica (eg silica dimethyl silylate or silica silylate), when used in an alcohol-based spray or gel, forms a hydrophobic layer on the skin that repels water and provides water resistance to the spray or gel” (p. 6, 4th paragraph). The alcohol of Blake “further comprises a denaturant” (p. 12, Claim 9).  Accordingly, it would have been obvious to use denatured alcohol, as per claims 54-55.
Tamarkin teaches “foamable formulations and foams and their uses” (p. 1, para. [0009]), wherein the formulations include “sunscreens” (p. 11, para. [0152]). 
Tamarkin et al. discovered, “Unexpectedly, it has been discovered that quality hydro-alcoholic foamable formulations can be achieved, which upon dispensing are thermally stable, for example, as shown by having a collapse time of about 60 seconds or more at 36°C, and yet are easily breakable upon application to shear force, without the presence of significant amounts of standard surface active agents known in the art” (p. 1, para. [0010]).  Accordingly, the prior art appears to read on a collapse time of at least 60 seconds, and structural stability for at least 30 minutes, as per claim 12.
Suitable propellants (whipping agents), used “in order to generate a foam” (p. 8, para. [0107]) include isobutene and nitrous oxide (whipping agent) (p. 8, para. [0108]).  The propellants are also taught to be “used to expel formulation using a bag in can system” (clm. 37); and “the propellant system is in the formulation and part separate from the formulation” (Id. para. [0111]), as per claims 3, 36.
The topically administrable foams are taught to have a typical “quality grade E or G, when released from the aerosol container” (p. 12, para. [0167]), where grade E is described as “(excellent): very rich and creamy in appearance, does not show any bubble structure or shows a very fine (small) bubble structure .  . .” (p. 11, para. [0161]) and grade G is described as “(good): rich and creamy in appearance, very small bubble size, ‘dulls’ more rapidly than an excellent foam, retains creaminess upon spreading on the skin . . . “ (p. 11 para. [0162]).  
The small bubbles are indicative of structural stability insofar as Tamarkin et al. teaches, “Smaller bubbles are indicative of a more stable foam, which does not collapse spontaneously immediately upon discharge from the container” (p. 12, para. [0167]). 
Here, the prior art reads on the claimed property wherein at least about 60% of the gas bubbles at ≤ 100µm, after the formulation is expelled from the package, as per claims 14, 44.
Since the composition of Ortega et al. are anhydrous, one would have reasonably expected little or no wetness after application, as per claim 12.
Tamarkin et al. also teaches polyvinylpyrrolidone, as per claim. 54 (p. 7, para. [0100]), as polymeric agent selected from “a bioadhesive agent, a gelling agent, a film forming agent and a phase change agent” (Id. at para. [0099]). Tamarkin et al. further teaches, “The polymeric agent serves to stabilize the foam composition” (Id.).  Accordingly, it would have been obvious to add polyvinylpyrrolidone to the compositions of Ortega et al. as a bioadhesive, gelling, film forming or stabilizing agent.
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).
	It would have been obvious to a person having an ordinary skill in the art at the time of applicants filing to use the polyester-27, i.e. octyldodecyl/glyceryl hydroxyl stearate dilinoleate dimethicone copolymer octyldodecyl/glyceryl hydroxyl stearate dilinoleate dimethicone copolymer, of Dailymed, the fumed silica of Blake et al. and the  isobutene or nitrous oxide as the propellants of Tamarkin et al. in the compositions of Ortega et al. based on their art recognized suitability for their intended use in sunscreen compositions.
Regarding the product-by-process limitation, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (See MPEP 2113.)
In this case the prior art product satisfies the limitation of an anhydrous gel formulation comprising a whipping agent, i.e. propellant, which is taught to be expelled from a pressurized package. There does not appear to be an unobvious difference between the claimed invention and the prior art formulation.
Regarding claims 52-53, the need for shaking is not required by the Ortega et al. formulation insofar as it is taught to be “dispensed from the spray bottle by actuating the pump head” (col. 9, lines 16-18).

2) Claims 54-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ortega et al., (US 6,322,776) in view of Dailymed (Coppertone Defend and Care Oil Free lotion, pub. Dec. 2015), Blake et al., (WO 2001/03663) and Tamarkin et al., (US 2016/0101051) as applied to claims 1-3, 12-14, 18, 34-37, 44, 51-53 above, and further in view of Fernandes-Kleinlein et al., (US 2004/0052826).
The combination of references above, differs from claims 54 and 55 insofar as it does not teach ethylhexyl isononanoate, dicaprylyl ether, or dimethicone/vinyl dimethicone.
Fernandes-Kleinlein et al. teach pharmaceutical and cosmetic formulations for applicant to the skin (Abstract).  The compositions include emollients such as ethylhexyl isononanoate and dicaprylyl ether (p. 5, para. [0077]) as well as thickeners such as dimethicone/vinyl dimethicone (Id. para. [0080]).
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).
Here, it would have been prima facie obvious to add to add known emollients such as ethylhexyl isononanoate, dicaprylyl ether and thickeners such as dimethicone/vinyl dimethicone to the compositions of Ortega et al. based on their suitability for their intended use in topical (skin) formulations, as taught by Fernandes-Kleinlein et al.  The artisan would have had a reasonable expectation of success from these additions insofar as the compositions of Ortega include emollients and viscosity increasing agents (aka thickeners).


Response to Arguments
	i) The Examiner acknowledges the Declaration of Nanhye Kim filed 06/28/2022. Affiant postulates, “The method of making the claimed formulation results in a formulation that is distinct and superior to those not mad by the method” (p. 2, sec. 3).   According to Affiant the superiority of the claimed composition can be found in the examples shown in WO2017197202.  The properties that are attributed to the claimed product are “Not Runny”—"a typical sunscreen lotion product, becomes runny right after application”, “More Firm”—“[w]e have observed that ‘whipped-foam’ lotion (non-gel) made by the claim-recited method displays substantial firmness and body upon dispensing” , and “Softer to the Touch”—“We have also observed that the texture of the ‘whipped-foam’ non-gel formulation is soft, silky smooth and has a luxurious creamy feel, and no crumbliness is observed” (p. 2-3).  Affiant goes on to list other attributes of the non-gel whipped formulation such as, “lower level of product transfer”, “more stable” (see p. 4-5).
	Unfortunately, these attributes are for a different formulation than the one instantly claimed, i.e. a non-gel whipped formulation. There’s simply no way to know if the same attributes of the non-gel whipped formulation are also present in the gel-whipped formulation, as claimed.  
	Further, it is well settled, “[w]hen an article is said to achieve unexpected (i.e. superior) results, those results must logically be shown as superior compared to the results achieved with other articles. Moreover, an applicant relying on comparative tests to rebut a prima facie case of obviousness must compare his claimed invention to the closest prior art” (See MPEP 716.01(c) citing In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984)).  In this case the closest prior art teaches foamed formulations.  
Again, Tamarkin et al. teaches, “Topically administrable foams are typically quality grade E or G, when released from the aerosol container” (p. 12, para. [0167]), where grade E is described as “(excellent): very rich and creamy in appearance, does not show any bubble structure or shows a very fine (small) bubble structure .  . .” (p. 11, para. [0161]) and grade G is described as “(good): rich and creamy in appearance, very small bubble size, ‘dulls’ more rapidly than an excellent foam, retains creaminess upon spreading on the skin . . . “ (p. 11 para. [0162]).  
No data has been presented showing superiority over any compositions shown in the prior art.
Nonstatutory Obvious-type Double Patenting--Previous
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1) Claims 1-3, 12-13, 17, 18, 34, 35, 50, 51-55 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 10, 15-18 of copending Application No. 16/612,114 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim an anhydrous gel formulation, comprising 25-90% alcohol, a film forming agent, e.g. octyldodecyl/glyceryl hydroxy stearate dilinoleate diemthicone copolymer, one or more active agents, one or more viscosity increasing agents, fumed silica, skin conditioning agents, emollients .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

2) Claims 1-3, 13-14, 34-37 and 44, 52-55 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 5, 6, 13, 28-31, 37-38, 43 of copending Application No. 16/300,270 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a whipped formulation expelled from a pressurized container, wherein the whipping agent is nitrous oxide.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

3) Claims 1-3, 13-14, 34-37 and 44, 52-55 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4, 6, 8, 9, 18-22, 27 of copending Application No. 16/300,289 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a whipped formulation expelled from a pressurized container, wherein the whipping agent is nitrous oxide.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

4) Claims 1-3, 13-14, 34-37 and 44, 52-55 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20-22, 24, 25, 27, 30 of copending Application No. 16/300,323 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a whipped formulation expelled from a pressurized container, wherein the whipping agent is nitrous oxide.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612